Title: To Thomas Jefferson from Francis Walker Gilmer, 24 May 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Richmond
24th. May 1825
When I wrote to you last about the claim of Mr. Bonnycastle, I had not the least conception of the light in which he viewed the case, nor of the necessity of some speedy decision on it. I supposed there could be no occasion for you to act until the forfeiture was claimed, or I should certainly have taken a more immediate interest in his behalf. The letter I wrote contained my recollection of the main points of what passed between us. The agreement however was as he says, very hastily dispatched, owing to his previous absence on the continent. I believe I had taken my passage before my first interview with him, I do not doubt what he states as his impression, which seems to be decided, that we were to absolve his surety from the bond. I consider my honour pledged to fulfil the promise as he understood it, (tho’ different from what I intended) and if the visitors have any difficulty in assuming at once the payment, so far as to satisfy him and his surety, I beg you to understand, that I consider myself personally bound for it. I offered to pay the bond out of my own purse to Mr. Bonnycastle, which he declined. and if this course should become necessary, I have only to request, that it be done as ostensibly the act of the visitors.My dreadful state of health has subjected me to much very undeserved censure from several of the Professors, to whom I designed, & Thought I conferred a favour by my selection. a little more Time I am sure will remove all their apprehensionsyours truly &c.F. W. Gilmer